Title: From Thomas Jefferson to Arthur S. Brockenbrough, 4 March 1824
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Mar. 4. 24.An Estimate of the income and expences of the University from Jan. 1. to Dec. 31. 1823.1823.Jan. 1.Annuity of 182315,000.Debts Oct. 7. 1822. by M. D’s settlemt27,001.63May 1.Loan of 182360,000.Int. on loans of 20. 21. for year 22.7,200.Arrears of sbscrptns, sperate15,868.96Current expences officers, laborers, provis Etc4,500.Garden walls & other finishings of 4. rows1,412.99remaining for building Rotunda50,754.3490,868.9690,868.96Th: J. to mr Brockenbrough.The above is a true Estimate, I think, for the year 23. shewing that at the end of that year (all debts and expences to that day paid) we should have had remaining for the Rotunda 50,754.34 to which sum we must restrain expenditures on that building, in order that the whole annuity of 24. may be in hand, clear of all former demands to meet the expences of 24.In my former statement I had taken into account the surplus of the annuity of 22. (interest off) 7800.D. without observing that that had already entered into mr Dawson’s account, which included every thing to Oct. 7. 22.On analysing your acct of payments from Oct. 1. to Dec. 31. 23 I findFor garden walls and other finishings for the 4. rows1312.99For currt expencesof 23. to wit, officers, laborers, provns, taxes Etc882.51½For doof 24.317.50For the Rotunda7253.929766.92½and I think you said there were about 100.D. still due for garden walls EtcP.S. I must ask the favor of 800 bricks more